Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement herein consists of nylon polymer (spinning type) exported from England on or about July 10,1964.
IT IS ALSO STIPULATED AND AGREED that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided *684for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927,84th Congress.
IT IS FURTHER, STIPULATED AND AGREED that the American selling price as that value is defined in Section 402(e) of the Tariff Act of 1930, as 'amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise here invo'lvedj and that the price at which merchandise comparable to and competitive with nylon polymer (spinning type), produced in the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for delivery, and freely offered for sale for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities at the time of exportation of the merchandise herein, was sold was .90 cents per pound, net, packed.
IT IS FURTHER AGREED AND STIPULATED that the appeal for reappraisement herein may be submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved and that such value was 90 cents per pound, net, packed.
Judgment will issue accordingly.